. Case 2:18-cv-04956-SJF-AKT Document 34 Filed 01/09/19 Page 1 of 1 PagelD #: 167

 

SERVICE AFFIDAVIT
UNITED STATES DISTRICT COURT FOR THE EASTERN CASE NO: 18-CV-04956-SJF-AKT
DISTRICT OF NEW YORK
STATE OF NEW YORK COURT DATE:
County of COURT TIME: 00:00:00
PLAINTIFF: DEFENDANTS:
"JOHN DOE" A FICTITIOUS NAME CONNER CULIVER, et al.

29219 N 76TH STREET
SCOTTSDALE, AZ 85266

 

The declarant, being duly sworn, states: | am fully qualified under Rule 4(d) Ariz.R.Civ.P. to serve process in this action, having been so
appointed by the court; | received and served the following documents in the manner described below:

DOCUMENT TYPE: SUMMONS IN A CIVIL ACTION; RIDER TO SUMMONS; FIRST AMENDED COMPLAINT
JURY DEMAND

PERSON(S) SERVED: CONNER CULIVER (Defendant)

PLACE OF SERVICE: USUAL PLACE OF ABODE
29219 N 76TH STREET

SCOTTSDALE, AZ 85266
By delivering 1 SET(S) true copies to: CHRIS CULIVER, OCCUPANT/MOTHER

IN PERSON WHO IS OF SUITABLE.AGE AND DISCRETION AND IS KNOWN TO RESIDE AT THE DEFENDANTS USUAL PLACE OF
ABODE

SEX: F; AGE/DOB: APRX 55; RACE: APRS CAUC; WEIGHT: APRX 160; HEIGHT: APRX 5'6"; HAIR: BLONDE;

Notes: | SERVED CHRIS CULIVER WHO IS THE MOTHER OF THE DEFENDANT AND AN OCCUPANT AT THE ADDRESS GIVEN
ABOVE.

1 MAILED A SET OF DOCUMENTS TO CONNER CULIVER FIRST CLASS REGULAR MAIL IN AN ENVELOPE MARKED PERSONAL AND
CONFIDENTIAL TO THE ADDRESS GIVEN ABOVE.

| MADE 3 ATTEMPTS TO SERVE THE DEFENDANT PRIOR TO SUB SERVING ON THE FOLLOWING DATES:

11/10/2018 18:22 USUAL PLACE OF ABODE - WAS TOLD THE. DEFENDANT NOT HOME.

41/12/2018 16:12 USUAL PLACE OF ABODE - TOLD THAT THE GEPERGANT WAS NOT HOME.

11/14/2018 19:11 USUAL PLACE OF ABODE - NO ANSWER.

    

 

 

FILE #: 169257
REF #: 2018010940 PAID
DATE OF SERVICE: 11/15/2018
TIME OF SERVICE: 18:31
Next Action: No Further Action
| declare under pehalty of perjury that the foregoing is true and correct.
Sig e 20%) day of November, 2018-
Bee
: ] AFFIANT'S SIGNATURE

| MARK SHEA
Procegs ; ener licensed i RIC.
Subscyideti and si iS date: 11/20/2018 8:05:51 AM

 

 

 

  

WENDY A ZOLLARS PUPERIOR PROCESS SERVICES, INC.
Notary Public - Arizona 7701 E. Indian School Suite E
Maricopa County di Scottsdale, Arizona 85251
My Comm. Expires Apr 25, 2022 § (480) 429-6886

Sx)
S-
ia
J
